
	

113 S186 IS: To award posthumously a Congressional Gold Medal to Addie Mae Collins, Denise McNair, Carole Robertson, and Cynthia Wesley, in recognition of the 50th anniversary of the bombing of the Sixteenth Street Baptist Church, where the 4 little Black girls lost their lives, which served as a catalyst for the Civil Rights Movement.
U.S. Senate
2013-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 186
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2013
			Mr. Shelby (for himself
			 and Mr. Sessions) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To award posthumously a Congressional Gold Medal to Addie
		  Mae Collins, Denise McNair, Carole Robertson, and Cynthia Wesley, in
		  recognition of the 50th anniversary of the bombing of the Sixteenth Street
		  Baptist Church, where the 4 little Black girls lost their lives, which served
		  as a catalyst for the Civil Rights Movement.
	
	
		1.FindingsCongress finds the following:
			(1)September 15, 2013, will mark 50 years
			 since the lives of Addie Mae Collins, Denise McNair, Carole Robertson, and
			 Cynthia Wesley, known as the 4 little Black girls, were suddenly
			 taken by a bomb planted in the Sixteenth Street Baptist Church in Birmingham,
			 Alabama.
			(2)The senseless and
			 premature death of the 4 little Black girls sparked The Movement that
			 Changed the World.
			(3)On that tragic
			 Sunday in September of 1963, the world took notice of the violence inflicted in
			 the struggle for equal rights.
			(4)The fact that 4
			 innocent children lost their lives as they prepared for Sunday School shook the
			 world’s conscience.
			(5)This tragedy
			 galvanized the Civil Rights Movement and sparked a surge of momentum that
			 helped secure the passage of the Civil Rights Act of 1964 and later the Voting
			 Rights Act of 1965, which were signed into law by President Lyndon B.
			 Johnson.
			(6)Justice was
			 delayed for these 4 little Black girls and their families until 2002, 39 years
			 after the bombing, when the last of the Klansmen responsible for the bombing
			 was convicted of the crime.
			(7)The 4 little
			 Black girls are emblematic of so many who have lost their lives for the cause
			 of freedom and equality, including Virgil Ware and Johnny Robinson, who were
			 children also killed within hours of the 1963 church bombing.
			(8)The legacy that these 4 little Black girls
			 left will live on in the minds and hearts of us all for generations to
			 come.
			(9)Their
			 extraordinary sacrifice sparked real and lasting change as Congress began to
			 aggressively pass legislation that ensured equality.
			(10)Sixteenth Street
			 Baptist Church remains a powerful symbol of the movement for civil and human
			 rights and will host the 50th anniversary ceremony on Sunday, September 15,
			 2013.
			(11)It is befitting
			 that Congress bestow the highest civilian honor, the Congressional Gold Medal,
			 in 2013 to the 4 little Black girls, Addie Mae Collins, Denise McNair, Carole
			 Robertson, and Cynthia Wesley, posthumously in recognition of the 50th
			 anniversary of the historical significance of the bombing of the Sixteenth
			 Street Baptist Church.
			2.Congressional
			 gold medal
			(a)Presentation
			 authorizedThe Speaker of the
			 House of Representatives and the President Pro Tempore of the Senate shall make
			 appropriate arrangements for the presentation, on behalf of Congress, of a gold
			 medal of appropriate design to commemorate the lives of Addie Mae Collins,
			 Denise McNair, Carole Robertson, and Cynthia Wesley.
			(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (referred to in this Act as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions to be determined by the Secretary.
			3.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 2 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		4.Status of
			 medals
			(a)National
			 medalsThe medals struck under this Act are national medals for
			 purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all medals struck under this Act shall be considered to be
			 numismatic items.
			5.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority To use
			 fund amountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund such amounts as may be necessary to pay for
			 the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 3 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
